  Case:14-00137-MCF13 Doc#:68 Filed:04/15/19 Entered:04/15/19 10:14:13                                                  Desc: Order
                       Discharging Chapter 13 C Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico

In re:
JUAN CARLOS LEON LABOY                                           Case No. 14−00137 MCF
FRANCES EMIL IRIZARRY RODRIGUEZ                                  Chapter 13
xxx−xx−8342

xxx−xx−4250



                           Debtor(s)                                             FILED & ENTERED ON 4/15/19



                                  ORDER DISCHARGING TRUSTEE AND CLOSING THE CASE


         The Chapter 13 Trustee has filed a Final Report and Account and has certified that the estate has been fully administered.
         The Report has been properly notified granting parties in interest an opportunity to object, and no objections have been
         filed. Pursuant to Rule 5009 of the Federal Rules of Bankruptcy Procedure, it is presumed the estate has been fully
         administered.
         WHEREFORE, as provided in 11 U.S.C., Section 350(a), the trustee is discharged, his bond for this case cancelled, and
         the case is closed. The Clerk will notify this order.
         San Juan, Puerto Rico, this Monday, April 15, 2019 .




cc: ALEJANDRO OLIVERAS RIVERA , UST
